Citation Nr: 0111882	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-00 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970 and from January 1974 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

The Board notes that the issue of entitlement to an 
evaluation in excess of 20 percent for a right knee disorder 
was withdrawn by the veteran in an August 2000 written 
statement.  Thus, that issue is not before the Board for 
appellate consideration.  



REMAND

A review of the record reflects that the veteran filed a 
claim of entitlement to service connection for PTSD in June 
1999.  Private treatment records dated in 1999 demonstrating 
treatment for bouts of severe depression and melancholia 
associated with panic attacks were submitted in support of 
the veteran's claim.  Also submitted in support of the 
veteran's claim were treatment records from the Vet Center in 
Provo, Utah.  These records reflect diagnoses of chronic PTSD 
with depression.  

In a November 1999 rating decision, the RO denied entitlement 
to service connection for PTSD and for an acquired 
psychiatric disorder on the basis that the claim was not well 
grounded.  The rating decision noted that a confirmed 
diagnosis of PTSD had not been presented and that the 
evidence was inadequate to establish a stressful experience 
during service.  

However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Thus, for the 
aforementioned reasons, a remand of this claim is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The record reflects that in his 
January 2001 substantive appeal and October 2000 stressor 
statement, the veteran reported being in Ben Hoa during the 
TET Offensive, from May 1968 to May 1969.  He stated that 
when he landed in Vietnam, the airfield was under attack and 
rounds hit the plane, although no one was injured.  He also 
reported that there were frequent enemy attacks near and 
around his base camp as well as rumors of attacks on the 
perimeter of the base.  The veteran reported that during this 
time he was in constant fear for his life.  A review of the 
record reflects that no attempt has been made to obtain the 
veteran's unit histories, morning reports, etc for the period 
from May 1968 to May 1969 in an effort to confirm his claimed 
stressors.  The Board also notes that in a January 2000 
statement signed by a staff psychiatrist, a licensed clinical 
social worker, and a mental health specialist from the Vet 
Center in Provo, Utah, a diagnosis of moderate, chronic PTSD 
was noted with major depression.  It was also noted that the 
veteran's reported in-service stressors were moderate and the 
veteran was believed to be credible.  It was also noted that 
there was ample historical data describing the enemy's attack 
of the veteran's base and surrounding areas.  Finally, it was 
noted that the veteran's history was similar to reports of 
other veterans that served in the same area at that time.  

Additionally, the record reflects that the veteran was 
awarded Social Security Disability benefits in February 2001.  
The records considered by the Social Security Administration 
have not been associated with the claims folder.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for PTSD since January 2000.  After 
securing the necessary permission from 
the veteran, copies of all available 
records that are not already of record 
should be obtained and associated with 
the claims folder.

2.  The RO should contact the Social 
Security Administration and request 
copies of any determination(s) in the 
veteran's case not already of record, and 
all medical records used in any such 
determination(s). 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  The RO should forward all stressor 
statements and associated information 
submitted by the veteran along with 
copies of the veteran's service personnel 
records and DD Form 214 to the U. S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) [previously the 
United States Army and Joint Services 
Environmental Support Group (ESG)], 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  The RO should 
request that the USASCRUR provide any 
information which might corroborate each 
of the veteran's alleged stressors.  A 
negative or positive response is 
requested.  

5.  Following the above, the RO must make 
a specific determination as to whether 
there is sufficient evidence to support 
each alleged stressor and which stressors 
have been verified.  

6.  After the above development has been 
completed and if there is credible 
evidence supporting any of the claimed 
in-service stressor(s), a VA psychiatric 
examination should be arranged.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report.  All indicated 
studies should be performed, including 
psychological testing.  All findings must 
be reported in detail.  The examiner is 
requested to report all relevant 
symptomatology.  The examiner is also 
requested to render an opinion as to 
whether any current psychiatric diagnosis 
is warranted.  If PTSD is found, the 
examiner should describe the stressor(s) 
upon which the diagnosis is based.  A 
complete rationale for any opinion 
expressed must be provided.  

7.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

8.  The RO should then readjudicate the 
issue of entitlement to service 
connection for PTSD. 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




